DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,427,329 to Renzelmann et al.
Renzelmann et al. disclose a locking mechanism for locking a system, the locking mechanism comprising: a locking member (21, 34 and 42; as shown in figures 8 and 9) moveable in an axial direction between a first position (figure 8) and a second position (figure 9), the locking mechanism being able to lock the system when the locking member is in the first position and not to lock the system when the locking member is in the second position (via engagement with 26); an actuator (34) for moving the locking member between the first position and the second position; and a housing (32) that houses the locking member and the actuator, 
Renzelmann et al. also disclose the locking member has a hollow prismatic form (as shown in figures 8 and 9), as in claim 2, and the locking member and the cylinder are formed by a common tube with walls of the cylinder extending to form walls of the locking member (as shown in figures 8 and 9), as in claim 3.
Renzelmann et al. further disclose the locking mechanism is configured such that at least some of the bending forces applied to the locking member are passed from the locking member to the housing (via the bearing surfaces at the end adjacent to the respective leaves), as in claim 4, further comprising a first bearing located between the locking member and the housing (the bearing surfaces at the end adjacent to the respective leaf 30), wherein the bending forces applied to the locking member are at least partially transferred to the housing through the first bearing (via engagement therebetween), as in claim 5, wherein the housing comprises the first bearing and a housing member (the wall of the housing) extending in the axial direction from a first end of the housing to a second end of the housing (figures 8 and 9), as in claim 6, as well as the first bearing is the only point of contact between the housing and the locking member (as shown in figures 8 and 9, the first bearing is the only contact between the locking member and the housing), as in claim 7.


Renzelmann et al. also disclose a system configured to be locked, the system comprising: a first member (16), a second member (12), and a locking mechanism (disclosed above) as claimed in claim 1, wherein the locking mechanism is attached to the first member, wherein the first and second members are moveable relative to each other in a direction perpendicular to the axial direction (figures 6 and 7), wherein the second member comprises a feature (26) with which the locking member can cooperate when in the first position to lock the first and second members (figures 6 and 8), and wherein the locking member does not cooperate with the feature 
Renzelmann et al. further disclose a method of locking a system using the locking mechanism claimed in claim 1, wherein the system comprises a first member (16) and a second member (12), wherein the first and second members are moveable relative to each other in a direction perpendicular to the axial direction (figures 6 and 7), wherein the locking mechanism is fixed to the first member, and wherein the second member comprises a feature (26) with which the locking member can cooperate when in the first position to lock the first and second members, the method comprising locking the first and second members using the locking mechanism (figures 6 and 8), as in claim 14, and actuating the actuator to move the locking member into the second position and hence unlocking the first and second members (column 6, line 53-column 7, line 6), as in claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renzelmann et al., in view of U.S. Patent Number 4,225,004 to Lipshield.
Renzelmann et al. disclose the invention substantially as claimed.  However, Renzelmann et al. do not disclose a resilient element biasing the locking member.  Lipshield teaches of a locking mechanism for locking a system, the locking mechanism comprising: a locking member (8) moveable in an axial direction between a first position and a second position, the locking mechanism being able to lock the system when the locking member is in the first position (figure 1) and not to lock the system when the locking member is in the second position (figure 2); an actuator (10, 14, 17, 18) for moving the locking member between the first position and the second position; a housing (16) that houses the locking member and the actuator, characterised in that; the actuator comprises a piston (14) that is moveable relative to the housing and a cylinder (20) that is static relative to the housing; and further comprising one or more resilient elements (10) biasing the locking member to the first or second positions (column 2, lines 32-35).  All of the component parts are known in Renzelmann et al. and Lipshield.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resilient element as taught by Lipshield onto the locking member in Renzelmann et al., where the resilient element would be capable of biasing the cylinder, since the resilient element is in no way dependent on locking mechanism, and the resilient element could be used in combination with the locking member to achieve the predictable results of biasing the locking member when pressure fluid is removed from the housing.

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. In response to the argument that Renzelmann et al. do not disclose absorbing bending forces applied to the locking member, the examiner respectfully disagrees.  As clearly shown in figures 6 and 8, element 26 applies a bending force (tension force) to the locking member as the locking member is only being held at a proximal end of the latch pin.  To secure the locking member in the first position, the latch pin is inserted though elements 30 and 28, resulting in a double shear situation, in double shear the force is spread across two parallel planes, effectively reducing the force in half by absorbing the force above and below the applied tension force.

    PNG
    media_image1.png
    536
    491
    media_image1.png
    Greyscale

affidavit under 37 CFR 1.132 filed February 14, 2022 is insufficient to overcome the rejection of claims 1-9 and 11-15 based upon 35 USC 102(a)(1) as set forth in the last Office action because:  The affidavit refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  The affidavit argues the overall invention against the reference as a whole without stating how the respective recitations of the current claims are met or not met in view of the applied reference in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 10, 2022